Citation Nr: 0203365	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  97-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for right 
acromioclavicular joint separation, deformity, synovitis, and 
post-traumatic arthritis; right trapezius muscle strain; and 
right glenohumeral joint rotator cuff impingement and 
tendinitis, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial compensable evaluation for a 
pilonidal cyst.

3.  Entitlement to an effective date prior to July 16, 1998 
for the grant of a 30 percent evaluation for right 
acromioclavicular joint separation, deformity, synovitis, and 
post-traumatic arthritis; right trapezius muscle strain; and 
right glenohumeral joint rotator cuff impingement and 
tendinitis.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon in October 1996, February 1997, and March 
1997.


REMAND

Under VA laws and regulations, a claimant has a right to a 
hearing before the issuance of a Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.503, 20.704 (2001)).  

In this case, the veteran requested a VA Travel Board hearing 
in an April 2001 submission.  He was scheduled for such a 
hearing on November 30, 3001 and was notified of that 
scheduled hearing in a letter issued by the RO on October 24, 
2001.  However, in a letter dated on October 27, 2001 and 
received by the RO on November 2, 2001, the veteran stated 
that he was presently incarcerated and, "for security 
reasons," would be unable to make the scheduled hearing.  
However, he also indicated that he sought to make 
arrangements with prison officials so as to assure that a 
later hearing could be arranged without "security 
problems."  The Board is therefore of the opinion that 
further efforts to arrange a VA Travel Board hearing should 
be made prior to the Board's rendering of a decision in this 
case.

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the Portland VARO as soon as such a 
hearing is practically possible.  As 
necessary, efforts to coordinate with 
prison security officials should be made 
if the veteran remains incarcerated at 
the available hearing time.  If a hearing 
cannot be scheduled in view of the 
circumstances, or the veteran does not 
otherwise appear for a scheduled hearing 
without good cause, documentation to that 
effect should be added to the claims 
file.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.


		
	Jeff Martin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


